OPINION
PER CURIAM.
A jury convicted appellant of the felony offense of driving while intoxicated and assessed punishment at confinement for twenty years and a fine of $5,000.00. The Court of Appeals affirmed the conviction. Dawkins v. State, 822 S.W.2d 668 (Tex.App.—Waco, 1991).
Appellant raises four grounds for review. After careful review we refuse appellant’s petition for review. However, as is true in every case where discretionary review is refused, this refusal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983). With this understanding, we refuse appellant’s petition for discretionary review.